DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.

Response to Arguments
Applicant’s amendments and arguments in the Amendment filed November 19, 2021, entered by way of RCE filed December 17, 2021 with respect to the rejection of claims 1, 16 and 17, and claims depending therefrom under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bielby et al., US Patent No. 5,488,652.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goller et al., (US 2008/0167860 A1, herein “Goller”) in view of Bielby et al. (US 5,488,652 A1, herein “Bielby”), and Choi (US 2019/0362726 A1, herein “Choi”).
Regarding claim 1, Goller teaches a method for updating a speech recognition model (Goller Abstract, method to update a speech recognition program and data used for the speech recognition program, where para. [0054]-[0055] teach such data to include a grammar file which is compared against user input to produce a speech recognition result, therefore the grammar file server as a model), applied to an electronic device with the speech recognition model stored therein (Goller fig. 2, paras. [0034], [0045], [0054], client device 101 which has loaded thereto a speech recognition program which has the grammar file residing therein), the method comprising: 
obtaining user's voice information, and processing the user' s voice information with the speech recognition algorithm (Goller paras. [0055]-[0056], the speech recognition program normally operates outside of an updating method to compare input user utterance against a grammar file to obtain a speech recognition result and perform an action in response thereto);
detecting whether the speech recognition algorithm has been updated (Goller paras. [0211]-[0215], speech recognition program uses update descriptive information including date-times that a file was last modified to determine whether to update files, including the grammar file and executable code, where para. [0222] characterizes the updates as the speech recognition program updating “itself” therefore, the program being updated via at least one of its files – executable code for example which corresponds to an algorithm), wherein the speech recognition algorithm is configured to process input voice information to recognize the input voice information based on the speech recognition model (Goller paras. [0054]-[0056], speech recognition program including a grammar file, the grammar file being compared against (process) detected user input utterances (input voice information) to produce a result of speech recognition).
While Goller suggests that at least a grammar file of its speech recognition program is derived from user voice information (see Goller para. [0055], grammar file is compared to utterances for a user to produce a speech recognition result, therefore the utterances are processed, and it would make sense that the grammar compared against a user utterance is modeled from the users inputs), Goller does not explicitly teach the speech recognition model being obtained by processing user's voice information with a speech recognition algorithm, or “to obtain the speech recognition model.”
Goller further does not explicitly teach: storing the user’s voice information in a non-volatile memory of the electronic device; in response to detecting that the speech recognition algorithm has been updated, reading the user's voice information stored in the non-volatile memory, processing the user's voice information with the updated speech recognition algorithm, to obtain an updated speech recognition model, and replacing the speech recognition model with the updated speech recognition model.
Bielby teaches the speech recognition model being obtained by processing user's voice information with a speech recognition algorithm (Bielby col. 8, line 66 – col. 9, line 3, and , col. 13, line 61 – col. 14, line 40, training is performed using call records stored in the call record region (user’s voice information), the training including training a hidden Markov Model (HMM) with training records made from call records), and to obtain the speech recognition model (Bielby col. 13, line 61 – col. 14, line 40, the HMM which results from training using training samples from the call records).
Bielby col. 9, lines 1-9, call records used for training are stored in the call record region 154 of the on-line memory of the on-line processor).
Bielby further teaches in response to detecting that the speech recognition algorithm has been updated (Bielby col. 17, lines 15-27, if the correct acceptance is higher with the updated speech algorithm than that achieved during previous training of the speech recognition algorithm, then it is determined that the modified speech recognition algorithm will perform better than the current one (and hence, is updated), and it is downloaded from the off-line processor to the on-line processor), reading the user's voice information stored in the memory, processing the user's voice information with the updated speech recognition algorithm (Bielby col. 17, lines 31-35, in further processing steps to improve the performance of the modified speech recognition algorithm, the modified speech recognition algorithm is applied to the speech signal representation stored in each training record (user’s voice information)), to obtain an updated speech recognition model (Bielby col. 17, lines 35-56, using the modified speech recognition and the stored training records, further adjustment of the recognition model is performed based on a ratio of correct acceptance CA and false acceptance FA such that transcriptions that are now not exceeding a CA/FA threshold are declared as being unrecognized via a “decoy” labeling).
Choi teaches non-volatile (Choi para. [0078], storage 130 as a non-volatile memory).

Choi paras. [0024]-[0025], a speaker recognition model is updated (thus replaced) with an update based on receiving a voice having a similarity equal or greater than a predetermined threshold).
Therefore, taking the teachings of Goller and Bielby together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to modify a speech recognition algorithm and models thereof as disclosed above in Bielby at least because doing so would automatically adjust for deficiencies in prior training of the speech recognition algorithm and to long term changes in speech patterns of users of a speech recognition system (see Bielby col. 3, lines 63-67).
Further, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to store voice information in non-volatile memory as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).
Regarding claim 6, Goller teaches wherein detecting whether the speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
obtaining version information of a speech recognition application (Goller para. [0213]-[0214] and [0220], date-time of the various files of the speech recognition program are compared (thus the speech recognition program having obtained the date-times in order to do a comparison), where para. [0194] teaches the date-time (version) of a new dll (speech recognition application)); 
determining whether version information of the speech recognition model corresponds to the version information of the speech recognition application (Goller paras. [0194], [0214], the date-time of the grammar file is compared against the date-time of update description information data, where the date-time of the new dll is part of the update description information data, and therefore the comparison determining a correspondence if the date-time matches or does not); and 
determining that the speech recognition algorithm has been updated, in response to determining that the version information of the speech recognition model does not correspond to the version information of the speech recognition application (Goller fig. 21, paras. [0194], [0211], [0222]-[0224], the speech recognition program updating loop terminates because the speech recognition program is updated, when no more files need updating, therefore, when the grammar file is updated and a corresponding date-time for the update stored in the database as update descriptive information data, it will have a different date-time (thus not correspond) to the date-time of the new dll date-time).
Regarding claim 7, Goller teaches wherein the speech recognition algorithm is stored in a speech recognition application of the electronic device (Goller para. [0045], speech recognition program is loaded into client device, where para. [0046] teaches that components are programmed into the speech recognition program (thus stored in) and where para. [0054] teaches the various components that reside within the speech recognition program to include files including executable code (algorithm) and para. [0047] teaching that the speech recognition program incorporates a speech recognition product such as speech recognition software by Microsoft (speech recognition application)).
Regarding claim 8, Goller teaches wherein detecting whether the speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
detecting whether the speech recognition application has been updated (Goller paras. [0213]-[0217], date-times of the components of the speech recognition program are compared against the update descriptive information data to determine whether to update the component, thus whether it is updated); and 
determining the speech recognition algorithm has been updated, in response to determining that the speech recognition application has been updated (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating (including an “application” file), and exits the loop when all updates it wants to perform, are complete).
Regarding claim 16, Goller teaches a non-transitory storage medium, with a computer program and a speech recognition model stored therein, a method for updating the speech recognition model is implemented when executing the computer program by a computer (Goller Abstract, fig. 2, para. [0045] and [0034]-[0035], speech recognition program including data is loaded into client device 101 which has a main memory storing instructions for execution by the client device, where para. [0054]-[0055] teach such data to include a grammar file which is compared against user input to produce a speech recognition result, therefore the grammar file server as a model), the method comprising: 
obtaining the user's voice information, and processing the user' s voice information with the speech recognition algorithm (Goller paras. [0055]-[0056], the speech recognition program normally operates outside of an updating method to compare input user utterance against a grammar file to obtain a speech recognition result and perform an action in response thereto);
detecting whether the speech recognition algorithm has been updated (Goller paras. [0211]-[0215], speech recognition program uses update descriptive information including date-times that a file was last modified to determine whether to update files, including the grammar file and executable code, where para. [0222] characterizes the updates as the speech recognition program updating “itself” therefore, the program being updated via at least one of its files – executable code for example which corresponds to an algorithm), wherein the speech recognition algorithm is configured to process input voice information to recognize the input voice information based on the speech recognition model (Goller paras. [0054]-[0056], speech recognition program including a grammar file, the grammar file being compared against (process) detected user input utterances (input voice information) to produce a result of speech recognition).
While Goller suggests that at least a grammar file of its speech recognition program is derived from user voice information (see Goller para. [0055], grammar file is compared to utterances for a user to produce a speech recognition result, therefore the utterances are processed, and it would make sense that the grammar compared against a user utterance is modeled from the users inputs), Goller does not explicitly teach wherein the speech recognition model is obtained by processing user' s voice information with a speech recognition algorithm, or “to obtain the speech recognition model.”
Goller further does not explicitly teach: storing the user’s voice information in a non-volatile memory of the electronic device; in response to detecting that the speech recognition algorithm has been updated, reading the user's voice information stored in the non-volatile memory, processing the user's voice information with the updated speech recognition algorithm, to obtain an updated speech recognition model, and replacing the speech recognition model with the updated speech recognition model.
Bielby teaches the speech recognition model being obtained by processing user's voice information with a speech recognition algorithm (Bielby col. 8, line 66 – col. 9, line 3, and , col. 13, line 61 – col. 14, line 40, training is performed using call records stored in the call record region (user’s voice information), the training including training a hidden Markov Model (HMM) with training records made from call records), and to obtain the speech recognition model (Bielby col. 13, line 61 – col. 14, line 40, the HMM which results from training using training samples from the call records).
Bielby further teaches storing the user’s voice information in a memory of the electronic device (Bielby col. 9, lines 1-9, call records used for training are stored in the call record region 154 of the on-line memory of the on-line processor).
 in response to detecting that the speech recognition algorithm has been updated (Bielby col. 17, lines 15-27, if the correct acceptance is higher with the updated speech algorithm than that achieved during previous training of the speech recognition algorithm, then it is determined that the modified speech recognition algorithm will perform better than the current one (and hence, is updated), and it is downloaded from the off-line processor to the on-line processor), reading the user's voice information stored in the memory, processing the user's voice information with the updated speech recognition algorithm (Bielby col. 17, lines 31-35, in further processing steps to improve the performance of the modified speech recognition algorithm, the modified speech recognition algorithm is applied to the speech signal representation stored in each training record (user’s voice information)), to obtain an updated speech recognition model (Bielby col. 17, lines 35-56, using the modified speech recognition and the stored training records, further adjustment of the recognition model is performed based on a ratio of correct acceptance CA and false acceptance FA such that transcriptions that are now not exceeding a CA/FA threshold are declared as being unrecognized via a “decoy” labeling).
Choi teaches non-volatile (Choi para. [0078], storage 130 as a non-volatile memory).
Choi further teaches and replacing the speech recognition model with the updated speech recognition model (Choi paras. [0024]-[0025], a speaker recognition model is updated (thus replaced) with an update based on receiving a voice having a similarity equal or greater than a predetermined threshold).

Further, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to store voice information in non-volatile memory as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).
Regarding claim 17, Goller teaches an electronic device, comprising a processor and a memory (Goller fig. 2, para. [0034], client device with processor 220 and main memory 230), a computer program and a speech recognition model being stored in the memory (Goller Abstract, para. fig. 2, paras. [0034], [0045], [0054], a speech recognition program and data used for the speech recognition program, where para. [0054]-[0055] teach such data to include a grammar file which is compared against user input to produce a speech recognition result, therefore the grammar file server as a model, and client device 101 which has loaded thereto a speech recognition program which has the grammar file residing therein), the processor being configured to perform a method for updating the speech recognition model by calling the computer program stored in the memory (Goller Abstract, fig. 2, para. [0045] and [0034]-[0035], speech recognition program including data is loaded into client device 101 which has a main memory storing instructions for execution by the client device), the method comprising: 
obtaining the user's voice information, and processing the user's voice information with the speech recognition algorithm (Goller paras. [0055]-[0056], the speech recognition program normally operates outside of an updating method to compare input user utterance against a grammar file to obtain a speech recognition result and perform an action in response thereto);
detecting whether the speech recognition algorithm has been updated (Goller paras. [0211]-[0215], speech recognition program uses update descriptive information including date-times that a file was last modified to determine whether to update files, including the grammar file and executable code, where para. [0222] characterizes the updates as the speech recognition program updating “itself” therefore, the program being updated via at least one of its files – executable code for example which corresponds to an algorithm), wherein the speech recognition algorithm is configured to process input voice information to recognize input voice information based on the speech recognition model (Goller paras. [0054]-[0056], speech recognition program including a grammar file, the grammar file being compared against (process) detected user input utterances (input voice information) to produce a result of speech recognition). 
While Goller suggests that at least a grammar file of its speech recognition program is derived from user voice information (see Goller para. [0055], grammar file is compared to utterances for a user to produce a speech recognition result, therefore the utterances are processed, and it would make sense that the grammar compared against a user utterance is modeled from the users inputs), Goller does not explicitly teach the speech recognition model being obtained by processing user's voice information with a speech recognition algorithm, or “to obtain the speech recognition model.”
Goller further does not explicitly teach: storing the user’s voice information in a non-volatile memory of the electronic device; in response to detecting that the speech recognition algorithm has been updated, reading the user's voice information stored in the non-volatile memory, processing the user's voice information with the updated speech recognition algorithm, to obtain an updated speech recognition model, and replacing the speech recognition model with the updated speech recognition model.
Bielby teaches the speech recognition model being obtained by processing user's voice information with a speech recognition algorithm (Bielby col. 8, line 66 – col. 9, line 3, and , col. 13, line 61 – col. 14, line 40, training is performed using call records stored in the call record region (user’s voice information), the training including training a hidden Markov Model (HMM) with training records made from call records), and to obtain the speech recognition model (Bielby col. 13, line 61 – col. 14, line 40, the HMM which results from training using training samples from the call records).
Bielby further teaches storing the user’s voice information in a memory of the electronic device (Bielby col. 9, lines 1-9, call records used for training are stored in the call record region 154 of the on-line memory of the on-line processor).
Bielby further teaches in response to detecting that the speech recognition algorithm has been updated (Bielby col. 17, lines 15-27, if the correct acceptance is higher with the updated speech algorithm than that achieved during previous training of the speech recognition algorithm, then it is determined that the modified speech recognition algorithm will perform better than the current one (and hence, is updated), and it is downloaded from the off-line processor to the on-line processor), reading the user's voice information stored in the memory, processing the user's voice information with the updated speech recognition algorithm (Bielby col. 17, lines 31-35, in further processing steps to improve the performance of the modified speech recognition algorithm, the modified speech recognition algorithm is applied to the speech signal representation stored in each training record (user’s voice information)), to obtain an updated speech recognition model (Bielby col. 17, lines 35-56, using the modified speech recognition and the stored training records, further adjustment of the recognition model is performed based on a ratio of correct acceptance CA and false acceptance FA such that transcriptions that are now not exceeding a CA/FA threshold are declared as being unrecognized via a “decoy” labeling).
Choi teaches non-volatile (Choi para. [0078], storage 130 as a non-volatile memory).

Choi further teaches and replacing the speech recognition model with the updated speech recognition model (Choi paras. [0024]-[0025], a speaker recognition model is updated (thus replaced) with an update based on receiving a voice having a similarity equal or greater than a predetermined threshold).
Therefore, taking the teachings of Goller and Bielby together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller 
Further, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to store voice information in non-volatile memory as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).
Regarding claim 19, Goller teaches further comprising a microphone electrically coupled to the processor, wherein the microphone is configured to acquire the user' s voice information and the input voice information (Goller fig. 2, paras. [0036] and [0055] client device a user input device such as a microphone and voice recognition mechanism, where detected user input is used for comparison against a grammar file for speech recognition, therefore, in the microphone and voice recognition mechanisms used to bring in user input, aside from voice captured by the user’s utterance, additional information must be captured as it is capable of comparison against a grammar file, where fig. 2 illustrates that the input device 260 is connected to the processor 220 via a bus 210).
Claims 10, 13 and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Bielby and Choi, as set forth above regarding claim 1 from which claims 10, 13 and 21 depend, further in view of Kurniawati et al., (US 9,633,652 B2, herein “Kurniawati”).
Regarding claim 10, Goller teaches wherein the method further comprises: with the updated speech recognition algorithm (Goller fig. 21, paras. [0215], [0222]-[0224], speech recognition program updates itself by overwriting (updating) existing files with those that were downloaded due to being identified as being desired to be updated).
Goller does not explicitly teach the speech recognition model comprises a wake-up word model and a hyper-parameter model, updating the wake-up word model with the updated speech recognition algorithm to obtain an updated wake-up word model; and replacing the wake-up word model with the updated wake-up word model.
Goller further does not explicitly teach updating the hyper-parameter model with the updated speech recognition algorithm to obtain an updated hyper-parameter model; and replacing the hyper-parameter model with the updated hyper-parameter model.
Kurniawati teaches the speech recognition model comprises a wake-up word model (Kurniawati col. 3, lines 45-66, Gaussian Mixture Model is used to by the speech recognition algorithm to determine if a speaker has uttered a code phrase such as “wake up” (wake-up word model)) and a hyper-parameter model (Kurniawati col. 3, lines 51-52 — (a UBM Is a universal background model), col. 6, lines 53-65, and col. 7, lines 16-35, speech recognition algorithm generating the UBM using one or more parameters representing the characteristic of voice uttered by each user, the characteristic comprised of various coefficients from established voice spectrums such as Mel-frequency cepstral coefficients (MFCC))), updating the wake-up word model with the updated speech recognition algorithm to obtain an updated wake-up word model; and replacing the wake-up word model with the updated wake-up word model (Kurniawati col. 9, lines 32-45,  col. 10, lines 6-27, word model is generated from the updated UBM which is updated when the training vectors are captured by the speech recognition algorithm, which change the parameters by which speech recognition is occurring/updating the speech recognition algorithm, and where the training vectors are updated on occasion, and when the training vectors are updated, the UBM is updated and the word model is recalculated/updated therefrom and used in the speech recognition algorithm (thus replaced)).
Kurniawati further teaches updating the hyper-parameter model with the updated speech recognition algorithm to obtain an updated hyper-parameter model; and replacing the hyper-parameter model with the updated hyper-parameter model (Kurniawati col. 9, lines 4-45, col. 9, line 64 – col. 10, line 5, UBM is generated from the training vectors (from the updated speech recognition algorithm which is now using captured training vectors for speech recognition), and where the training vectors are updated on occasion, and when the training vectors are updated, the UBM is updated, and then the updated UBM is used in the speech recognition algorithm (thus replaced)).
Therefore, taking the teachings of Goller and Kurniawati together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to have a code phrase model and UBM model which are updated by updated training vectors as disclosed above in Kurniawati at least because doing so would reduce the complexity of speech recognition systems and make it more resilient to noise (Kurniawati col. 2, lines 37-62).
Regarding claim 13, Goller does not explicitly teach the limitations of claim 13.
Kurniawati fig. 3, col. 4, lines 59-64, col. 7, lines 16-41, analysis (processing) on speaker’s speech being from MFCC features (voiceprint features), which are then turned into training vector and then a UBM, GMM and word model (speech recognition model)); 
establishing the speech recognition model by processing the voiceprint features with the speech recognition algorithm (Kurniawati fig. 3, col. 4, lines 59-64, col. 7, lines 16-41, the MFCC features (voiceprint features) are then turned into training vector and then a UBM, GMM and word model (speech recognition model)).
Therefore, taking the teachings of Goller and Kurniawati together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to have a code phrase model and UBM model which are obtained from training vectors based on speaker’s speech as disclosed above in Kurniawati at least because doing so would reduce the complexity of speech recognition systems and make it more resilient to noise (Kurniawati col. 2, lines 37-62).
Regarding claim 21, Goller does not explicitly teach the limitations of claim 21.
Kurniawati teaches further comprising: recognizing control instructions from the input voice information in response to determining the input voice information matches the speech recognition model (Kurniawati col. 3, lines 30-59, and col. 15, lines 41-62, when a user speaks “wake up” (a control instruction via the input voice information), the speech recognition algorithm uses speaker dependent speech recognition using a speaker dependent model and recognizes the command, and consequently activates access to the device, where the recognition involves matching an utterance to a template that is part of the speech recognition model).
Therefore, taking the teachings of Goller and Kurniawati together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to have a code phrase model and UBM model which recognize commands as disclosed above in Kurniawati at least because doing so would reduce the complexity of speech recognition systems and make it more resilient to noise (Kurniawati col. 2, lines 37-62).
Claims 2 and 4, are rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Bielby in view of Choi, as set forth above regarding claim 1 from which claims 2 and 4 depend, further in view of Wikipedia contributors, (2017, November 8) “Microsoft Speech API” In Wikipedia, The Free Encyclopedia (Retrieved May 22, 2021, from https://en.wikipedia.org/w/index.php?title=Microsoft_Speech_API&oldid=809379069.) (herein “Speech API Wiki”). 
Regarding claim 2, Goller teaches, the electronic device comprises a voice information acquisition module, and the voice information acquisition module is configured to obtain the user' s voice information and the input voice information (Goller paras. [0036] and [0055] client device a user input device such as a microphone and voice recognition mechanism, where detected user input is used for comparison against a grammar file for speech recognition, therefore, in the microphone and voice recognition mechanisms used to bring in user input, aside from voice captured by the user’s utterance, additional information must be captured as it is capable of comparison against a grammar file).
While Goller teaches that the speech recognition program disclosed could be speech recognition software by Microsoft, Goller does not explicitly teach wherein the speech recognition algorithm is embedded in an operating system of the electronic device.
Speech API Wiki teaches wherein the speech recognition algorithm is embedded in an operating system of the electronic device (Speech API Wiki page 1, a speech application programming interface API (SAPI) is part of the Windows OS itself, where Windows is an OS for electronic devices, see pages 6-7 discussing the applications running SAPI such as Windows XP Tablet PC edition (thus Windows for a tablet PC electronic device)).
Therefore, taking the teachings of Goller, Bielby, Choi and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be embedding in an OS such as disclosed in Speech API Wiki at least because doing so would allow speech recognition functionality for any application designed for that OS (in the case of Speech API Wiki, any Microsoft based OSes) in an easily programmable way since the OS based speech recognition app uses is freely distributable and provides a standard set of interfaces, accessible from a variety of programming languages (see Speech API Wiki page 1).
Regarding claim 4, Goller teaches wherein detecting whether the speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates are complete): 
obtaining configuration information of the system, wherein the configuration information comprises a second parameter value, the second parameter value is used to indicate whether a speech recognition application has been updated (Goller paras. [0160] and [0194], [0213]-[0214], [0220] update descriptive information data is received to determine whether the speech recognition program needs to update its files/code, where such information can include date-time a new DLL was last uploaded, and this date compared to the date-time (second parameter value) of a DLL file in the speech recognition program); 
determining whether the speech recognition application has been updated according to the second parameter value (Goller paras. [0214]-[0215], files to be updated (or that don’t need updating because they are already updated) are identified in step D based on the comparison of date-times (second parameter value)); and
determining that the speech recognition algorithm has been updated, in response to determining that the speech recognition application has been updated (Goller paras. [0215]-[0220] and [0223]-[0224], steps D and E are looped until every file that needs to be updated (including the updating of a DLL (speech recognition application) per the date-time of last update) is updated, at which time the speech recognition program is updated and then functioned with the updated files).

Speech API Wiki teaches that the Speech API (SAPI) speech recognition application is a dll – sapi.dll, and that it is part of an operating system (see pages 1-2, SAPI is part of the Windows OS itself).
Therefore, taking the teachings of Goller, Bielby, Choi and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be part of an OS such as disclosed in Speech API Wiki at least because doing so would allow speech recognition functionality for any application designed for that OS (in the case of Speech API Wiki, any Microsoft based OSes) in an easily programmable way since the OS based speech recognition app uses is freely distributable and provides a standard set of interfaces, accessible from a variety of programming languages (see Speech API Wiki page 1).
Claims 3, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Bielby in view of Choi in view of Speech API Wiki, as set forth above regarding claim 2 from which claims 3 and 5 depend, and as set forth above regarding claim 17 from which claim 20 depends, further in view of Wakeford et al., (US 9,767,803 B1, herein “Wakeford”). 
Regarding claim 3, Goller teaches wherein detecting whether the speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
determining whether the system has been updated according to the first parameter value (Goller paras. [0214]-[0215], files to be updated (or that don’t need updating because they are already updated) are identified in step D based on the comparison of date-times (first parameter value) of various files); and 
determining that the speech recognition algorithm has been updated, in response to determining that the system has been updated (Goller paras. [0215]-[0220] and [0223]-[0224], steps D and E are looped until every file that needs to be updated (including the updating of a DLL (file of the system) per the date-time of last update) is updated, at which time the speech recognition program, and all of its associated files (including executable code/algorithm) is updated and then functioned with the updated files).
While DLL files are at least part of a computer system (DLL stands for dynamic linked library), and DLLs can be part of an operating system, Goller does not explicitly teach that the DLLs of the speech recognition program of Goller are specifically part of an “operating system.”
Further, Goller does not explicitly teach obtaining configuration information of the operating system, wherein the configuration information comprises a first parameter value, the first parameter value is used to indicate whether the operating system has been updated.

Wakeford teaches obtaining configuration information of the operating system, wherein the configuration information comprises a first parameter value, the first parameter value is used to indicate whether the operating system has been updated (Wakeford col. 13, line 66 – col. 14, line 2, col. 8, lines 28-44, col. 7, lines 1-14, col. 6, fig. 3, lines 36-43, for selecting desired speech recognition functionality on a client, client device information is provided including the version of operating system installed on the client device, where the OS version indicates the native speech library version provided by the operating system, and where the version number of the OS indicates whether it is the latest version or needs updating).
Therefore, taking the teachings of Goller, Bielby, Choi and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be part of an OS such as disclosed in Speech API Wiki at least because doing so would allow speech recognition functionality for any application designed for that OS (in the case of Speech API Wiki, any Microsoft based OSes) in an easily programmable way since the OS based speech recognition app uses is freely 
Further taking the teachings of Goller, Bielby, Choi, Speech API Wiki and Wakeford together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program updating process of Goller to consider operating system versions and native speech library versions of the OS version as disclosed in Wakeford at least because doing so would enhance performance of speech recognition on a client device (see Wakeford col. 2, lines 21-25). 
Regarding claim 5, Goller teaches wherein detecting whether the speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
determining that the speech recognition algorithm has been updated, in response to determining that the version information of the speech recognition model does not correspond to the version information of the system (Goller paras. [0215]-[0220] and [0223]-[0224], steps D and E are looped until every file that needs to be updated (including the updating of a DLL (file of the system) per the date-time of last update) is updated, at which time the speech recognition program, and all of its associated files (including executable code/algorithm) is updated and then functioned with the updated files, where the updated filed with new date-times reflecting their update will not correspond (by way of the new date-times) with the older file date-times of the system).

Goller further does not explicitly teach obtaining a version information of the operating system; determining whether a version information of the speech recognition model corresponds to the version information of the operating system.
Wakeford teaches obtaining version information of the operating system (Wakeford col. 13, line 66 – col. 14, line 2, col. 8, lines 28-44, col. 7, lines 1-14, col. 6, fig. 3, lines 36-43, for selecting desired speech recognition functionality on a client, client device information is provided including the version of operating system installed on the client device); 
determining whether version information of the speech recognition model corresponds to the version information of the operating system (Wakeford fig. 3, col. 7, lines 1-18, the OS version indicates the native speech library version provided by the operating system, and therefore, a correspondence is known between the native speech library version (speech recognition model) and the version number of the OS).
Speech API Wiki teaches that the Speech API (SAPI) is a dll – sapi.dll, and that it is part of an operating system (see pages 1-2, SAPI is part of the Windows OS itself), further, Speech API Wiki on pages 6-7 teaches that versions of the SAPI correspond to particular versions of OS.
Therefore, taking the teachings of Goller, Bielby, Choi and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before 
Further taking the teachings of Goller, Bielby, Choi, Speech API Wiki and Wakeford together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program updating process of Goller to consider operating system versions and native speech library versions of the OS version as disclosed in Wakeford at least because doing so would enhance performance of speech recognition on a client device (see Wakeford col. 2, lines 21-25). 
Regarding claim 20, Goller teaches wherein the method further comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
determining whether the system has been updated or the speech recognition application has been updated according to the first parameter value (Goller paras. [0214]-[0215], files to be updated (or that don’t need updating because they are already updated) are identified in step D based on the comparison of date-times (first parameter value) of various files); and 
Goller paras. [0215]-[0220] and [0223]-[0224], steps D and E are looped until every file that needs to be updated (including the updating of a DLL (file of the system) per the date-time of last update) is updated, at which time the speech recognition program, and all of its associated files (including executable code/algorithm) is updated and then functioned with the updated files), of the electronic device (Goller fig. 2).
While DLL files are at least part of a computer system (DLL stands for dynamic linked library), and DLLs can be part of an operating system, Goller does not explicitly teach that the DLLs of the speech recognition program of Goller are specifically part of an “operating system.”
Further, Goller does not explicitly teach obtaining configuration information of an operating system, wherein the configuration information comprises a parameter value, the parameter value is used to indicate whether the operating system has been updated or a speech recognition application has been updated.
Speech API Wiki teaches that the Speech API (SAPI) is a dll – sapi.dll, and that it is part of an operating system (see pages 1-2, SAPI is part of the Windows OS itself), further, Speech API Wiki on pages 6-7 teaches that the SAPI is compatible with only certain versions of OS, therefore, versions of the SAPI correspond to particular versions of OS, therefore, a latest version of an OS, particularly the SAPI which is part of the windows OS itself will be present with a latest/updated version of OS.
Wakeford col. 13, line 66 – col. 14, line 2, col. 8, lines 28-44, col. 7, lines 1-14, col. 6, fig. 3, lines 36-43, considering the “or” reciting an optional limitation, Wakeford teaches selecting desired speech recognition functionality on a client, client device information is provided including the version of operating system installed on the client device, where the OS version indicates the native speech library version provided by the operating system, and where the version number of the OS indicates whether it is the latest version or needs updating).
Therefore, taking the teachings of Goller, Bielby, Choi, and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be part of an OS such as disclosed in Speech API Wiki at least because doing so would allow speech recognition functionality for any application designed for that OS (in the case of Speech API Wiki, any Microsoft based OSes) in an easily programmable way since the OS based speech recognition app uses is freely distributable and provides a standard set of interfaces, accessible from a variety of programming languages (see Speech API Wiki page 1).
Further taking the teachings of Goller, Bielby, Choi, Speech API Wiki and Wakeford together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program updating process of Goller to consider operating system versions . 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Bielby in view of Choi in view of Speech API Wiki in view of Wakeford, as set forth above regarding claim 3 from which claim 22 depends, further in view of Wikipedia contributors, “Configuration file,” Wikipedia, The Free Encyclopedia, June 12, 2018 (available at https://en.wikipedia.org/w/index.php?title=Configuration_file&oldid=845498449, last accessed 9/15/2021, herein “Configuration File Wiki”).
Regarding claim 22, Goller does not explicitly teach the limitations of claim 22.
Configuration File Wiki teaches wherein the configuration information of the operating system is stored in the operating system as a separate configuration file (Configuration File Wiki, page 1, for example GNU GRUB operating system shown as a separate file menu.lst).
Therefore, taking the teachings of Goller as modified above and Configuration File Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program updating process of Goller to include the configuration file teachings of Configuration File Wiki at least as doing so would allow for the configuration of parameters and settings for computer programs specific to a particular operating system (see Configuration File Wiki page 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spengler et al., US 2007/0288242 A1, directed towards developing speech recognition models and to provide speech recognition. Spengler teaches developing speech recognition models that can achieve high accuracy while operating in noisy environments.
Jain, US 2006/0085183 A1, directed towards detecting a type of speech given by a user, and using a special automatic speech recognition module to match the type of speech. Jain also discloses training the models for each automatic speech recognition module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656